11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Noah Daniel Rodriguez,                         * From the 142nd District
                                                 Court of Midland County,
                                                 Trial Court No. CR39241.

Vs. No. 11-14-00157-CR                         * June 9, 2016

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.